JAMES STAFFORD James Stafford, Inc. Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 www.JamesStafford.ca 9 January 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Sirs: We have read the statements, included under Item 4.01 of the Form 8-K of First Colombia Gold Corp. (the “Company”) dated 9 January 2014, regarding our resignation as the Company’s independent registered public accounting firm. We agree with such statements made regarding our firm. Yours truly, /s/ James Stafford James Stafford Chartered Accountants
